Case 6:19-cv-01727-RBD-DCI Document 80 Filed 06/01/20 Page 1 of 6 PageID 1140



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

SUSAN HERING,

      Plaintiff,

v.                                                    Case No. 6:19-cv-1727-Orl-37DCI

NEW DIRECTIONS BEHAVIORAL
HEALTH, L.L.C.; and BLUE CROSS
BLUE SHIELD OF FLORIDA, INC.,

      Defendants.
_____________________________________

                                        ORDER

      Defendant Blue Cross Blue Shield of Florida, Inc. (“Blue Cross”) moves to dismiss

Plaintiff’s amended complaint (Doc. 55 (“Complaint”)). (Doc. 64 (“MTD”).) Defendant

New Directions Behavioral Health, L.L.C. (“New Directions”) moves to join the MTD.

(Doc. 65 (“Joinder Motion”).) On referral, U.S. Magistrate Judge Daniel C. Irick

recommends granting the Joinder Motion and granting the MTD in part. (Doc. 73

(“R&R”).) Plaintiff objects to the R&R in part. (Doc. 75 (“Objection”).) Defendants

responded. (Doc. 79.) On review, the Court adopts the R&R in its entirety.

                                 I.     BACKGROUND 1

      Plaintiff’s daughter (pseudonym, “Jane”), now twenty-years-old, has suffered

from anorexia nervosa since she was a pre-teen. (Doc. 55, ¶¶ 9, 10.) Anorexia nervosa is




      1 The facts in the Complaint (Doc. 55) are taken as true and construed in the light
most favorable to Plaintiffs. See Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003).
                                           -1-
Case 6:19-cv-01727-RBD-DCI Document 80 Filed 06/01/20 Page 2 of 6 PageID 1141



one of the most lethal psychiatric conditions. (Id. ¶ 9.) Plaintiff and her family are insured

with Blue Cross, which subcontracts the administration of its plans’ behavioral health

benefits to New Directions. (Id. ¶¶ 2, 5.) New Directions has repeatedly denied coverage

of residential treatment for Jane’s anorexia nervosa, claiming it’s not medically necessary.

(Id. ¶ 10.)

        So Plaintiff, on behalf of her daughter and others similarly situated, sued

Defendants for breach of fiduciary duties and improper denial of benefits under 29 U.S.C.

§ 1332(a)(1)(B). (Id. ¶¶ 88–100.) And to the extent equitable relief is unavailable under

§ 1332(a)(1)(B), Plaintiff seeks equitable relief under 29 U.S.C. §§ 1332(a)(3)(A) and

1332(a)(3)(B). (Id. ¶¶ 101–08.) Blue Cross moved to dismiss the Complaint for failure to

state a claim (Doc. 64) and New Directions moved to join the MTD (Doc. 65). Magistrate

Judge Irick recommends granting the unopposed Joinder Motion and granting the MTD

in part—only dismissing Plaintiff’s claims for equitable relief under 29 U.S.C. § 1332(a)(3)

and relief of surcharge. (Doc. 73.) Plaintiff objects to the R&R’s dismissal

recommendation. (Doc. 75.) With Defendants’ response (Doc. 79), the matter is ripe.

                                 II.    LEGAL STANDARDS

        When a party objects to a magistrate judge’s findings, the district court must

“make a de novo determination of those portions of the report . . . to which objection is

made.” 28 U.S.C. § 636(b)(1). The district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” Id. When the

parties do not object, the Court examines the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016);

                                             -2-
Case 6:19-cv-01727-RBD-DCI Document 80 Filed 06/01/20 Page 3 of 6 PageID 1142



see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

                                       III.   ANALYSIS

       The Court finds no clear error in the portions of the R&R without objections and

will not dismiss Plaintiff’s § 1132(a)(1)(B) claims. (See Doc. 73, pp. 5–13.) Now, let’s review

de novo the part of the R&R that Plaintiff objects to—dismissal of her § 1132(a)(3) claims

and request for surcharge. (See Doc. 75; Doc. 73, pp. 13–18.) Defendants moved to dismiss

Plaintiff’s claims for equitable relief under § 1132(a)(3), arguing they’re exclusively

covered by § 1132(a)(1)(B). (Doc. 64, pp. 26–28.) Plaintiff says she can plead her

§ 1332(a)(3) claims in the alternative to her § 1132(a)(1)(B) claims. (Doc. 66, pp. 18–23.)

       Section 1132(a)(1)(B) states:

       A civil action my be brought by a participant or beneficiary to recover
       benefits due to him under the terms of his plan, to enforce his rights under
       the terms of the plan, or clarify his rights to future benefits under the terms
       of the plan.

Section 1332(a)(3) states:

       A civil action may be brought by a participant, beneficiary, or fiduciary (A)
       to enjoin any act or practice which violates any provision of this subchapter
       or the terms of the plan, or (B) to obtain other appropriate equitable relief
       (i) to redress such violations or (ii) to enforce any provisions of this
       subchapter or the terms of the plan.

“[A]n ERISA plaintiff who has an adequate remedy under [§ 1132(a)(1)(B)] cannot

alternatively plead and proceed under [§ 1132(a)(3)].” 2 Ogden v. Blue Bell Creameries

U.S.A., Inc., 348 F.3d 1284, 1287 (11th Cir. 2003) (citation omitted). Whether a plaintiff has



       2The court in Ogden refers to §§ 502(a)(3) and 502(a)(1)(B) of ERISA, which
corresponds to §§ 1132(a)(3) and 1132(a)(1)(B) in the U.S. Code. See Ogden, 348 F.3d at
1285.
                                              -3-
Case 6:19-cv-01727-RBD-DCI Document 80 Filed 06/01/20 Page 4 of 6 PageID 1143



an adequate remedy under § 1132(a)(1)(B) does not depend on the success or failure of

the claim, but whether the allegations supporting the § 1132(a)(3) claim are sufficient to

state a § 1332(a)(1)(B) claim, regardless of the relief sought. Id.; Jones v. Am. Gen. Life &

Accident Ins. Co., 370 F.3d 1065, 1073 (11th Cir. 2004).

       The allegations supporting Plaintiff’s § 1132(a)(3) claims are identical to the

allegations supporting Plaintiff’s § 1132(a)(1)(B) claim. (See Doc. 55, ¶¶ 101, 105; cf. Doc.

55, ¶¶ 88, 96.) Magistrate Judge Irick correctly found Plaintiff’s allegations state a

§ 1132(a)(1)(B) claim (see Doc. 73, pp. 5–13), so Plaintiff cannot proceed, even in the

alternative, under § 1332(a)(3). See Ogden, 348 F.3d at 1287. Plaintiff argues this

interpretation of the case law is incorrect and there is a distinction between

§ 1132(a)(3)(A) and § 1132(a)(3)(B). 3 (Doc. 75, pp. 8–9.) Plaintiff’s arguments are

unpersuasive.

       Plaintiff says § 1132(a)(1)(B) only precludes a § 1132(a)(3) claim when the plaintiff

seeks damages—not equitable relief. 4 (Doc. 75, pp. 10–11.) But the relief sought is

irrelevant to whether § 1132(a)(1)(B) provides an adequate remedy. See Jones, 370 F.3d at

1073. Rather, the inquiry is limited to whether Plaintiff has a cause of action under




       3 Plaintiff also argues the Complaint is mischaracterized as a shotgun pleading.
(Doc. 75, p. 9.) But Judge Irick does not recommend dismissing the Complaint as a
shotgun pleading, so this argument is inapposite. (See Doc. 73, p. 16 (noting the
Complaint has a “shotgun-style” as support, but not an independent basis for dismissal).)
       4 Plaintiff also argues dismissing her § 1132(a)(3) claims conflicts with Federal

Rule of Civil Procedure 8, the Supreme Court’s decision in Varity Corp. v. Howe, 516 U.S.
489 (1996), and a Department of Labor amicus brief. (Doc. 75, pp. 9–10, 12–13.) But the
Court is bound by the Eleventh Circuit’s precedent, which has interpreted Varity and
squarely decided this issue. See Ogden, 348 F.3d at 1287; Jones, 370 F.3d at 1073.
                                             -4-
Case 6:19-cv-01727-RBD-DCI Document 80 Filed 06/01/20 Page 5 of 6 PageID 1144



§ 1132(a)(1)(B). See id. Magistrate Judge Irick was correct: setting aside the relief sought,

Plaintiff’s § 1132(a)(3) claims are based on the same allegations sufficient to state a

§ 1132(a)(1)(B) claim, so they must be dismissed. (See Doc. 73, p. 16; see also Doc. 55,

¶¶ 101, 105; cf. Doc. 55, ¶¶ 88, 96); see also Stewart v. Hartford Life & Accident Ins. Co., No.

2:17-cv-01423-KOB, 2018 WL 3241213, at *2 (N.D. Ala. July 3, 2018). And contrary to

Plaintiff’s argument, established case law doesn’t distinguish between § 1132(a)(3)(A)

and § 1132(a)(3)(B). (Doc. 75, pp. 15–16); see Jones, 370 F.3d at 1073; Ogden, 348 F.3d at

1287. So the Court overrules Plaintiff’s objection to dismissal of her § 1132(a)(3) claims.

       Plaintiff concedes that if the Court dismisses her § 1132(a)(3) claims, surcharge is

not an available remedy for the remaining claims (Doc. 75, p. 16), so Magistrate Judge

Irick correctly dismissed the surcharge request.

                                     IV.    CONCLUSION

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              73) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Defendant New Directions Behavioral Health, L.L.C.’s Joinder in Blue

              Cross Blue Shield of Florida’s Motion to Dismiss (Doc. 65) is GRANTED.

       3.     Defendant Blue Cross and Blue Shield of Florida, Inc.’s Motion to Dismiss

              (Doc. 64) is GRANTED IN PART AND DENIED IN PART:

              a.      Counts III and IV of Plaintiff’s First Amended Class Action

                      Complaint (Doc. 55, ¶¶ 101–08) are DISMISSED.

              b.      Plaintiff’s request for surcharge or disgorgement (Doc. 55, p. 26) is

                                              -5-
Case 6:19-cv-01727-RBD-DCI Document 80 Filed 06/01/20 Page 6 of 6 PageID 1145



                    DISMISSED.

            c.      In all other respects, the MTD is DENIED.

      DONE AND ORDERED in Chambers in Orlando, Florida, on June 1, 2020.




Copies to:
Counsel of Record




                                         -6-
